Citation Nr: 1724561	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-12 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a higher initial disability rating for testicalgia status-post epididymectomy with scar (testicalgia disability), in excess of 10 percent for the period from January 1, 2007 to July 12, 2008, and in excess of 0 percent for the period from July 12, 2008. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1983 to December 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for the testicalgia disability, and assigned a noncompensable (0 percent) initial disability rating effective January 1, 2007.  A February 2010 rating decision assigned a 
10 percent rating for the testicalgia disability for the period from January 1, 2007 to July 12, 2008, and continued the 0 percent rating from July 12, 2008, thus creating a "staged" initial rating for different periods.  Although a higher initial disability rating has been assigned for the testicalgia disability for one stage of the rating, as reflected in the February 2010 rating decision, the issue remains in appellate status  as the maximum initial rating has not been assigned for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In December 2014, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) in order to obtain additional evidence with respect to the TDIU claim, obtain treatment (medical) records, and provide the Veteran with a VA examination.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the December 2014 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  



FINDINGS OF FACT

1. For the initial rating period from July 12, 2008, the testicalgia disability has required long term drug therapy. 

2. For the entire initial rating from January 1, 2007, the testicalgia disability has not resulted in recurrent symptomatic infection requiring drainage or frequent hospitalization more than two times per year or continuous intensive management.

3. The Veteran worked on a full time basis until April 11, 2014.  

4. For the TDIU period from April 11, 2014, the combined disability ratings for all the service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) (2016) for eligibility for a TDIU.

5. For the TDIU period from April 11, 2014, the Veteran is unable to maintain (follow) substantially gainful employment as a result of the service-connected disabilities.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating for the service-connected testicalgia status-post epididymectomy with scar have been met for the initial rating period from July 12, 2008.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.20, 4.21, 4.115a, 4.115b, Diagnostic Code 7525 (2016).

2. For the entire initial rating period from January 1, 2007, the criteria for an initial disability rating in excess of 10 percent for the service-connected testicalgia status-post epididymectomy with scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.20, 4.21, 4.115a, 4.115b, Diagnostic Code 7525 (2016).

3. Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met for the TDIU period from April 11, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In an appeal for a higher initial rating, because the appeal arises from disagreement with the initial ratings following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, Social Security Administration (SSA) disability records, relevant VA examination reports, and the Veteran's written statements.  

In November 2006, October 2008, and May 2016, VA provided VA medical examinations to help determine the severity of the testicalgia disability.  The Board finds that, taken together, the above-referenced examination reports are adequate for VA rating purposes because they were written after interviews with the Veteran, examinations of the Veteran, and contain findings regarding the severity of the testicalgia disability supported by clinical data.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  
The Board has considered whether staged rating is warranted with respect to the testicalgia disability, and finds that the severity of the testicalgia disability on appeal has not changed during the course of the appeal, so as to warrant staged rating, as explained below.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different Diagnostic Codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several Diagnostic Codes; the critical element in permitting the assignment of several evaluations under various Diagnostic Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Testicalgia Disability Rating Analysis

The service-connected testicalgia disability is rated 10 percent disabling for the period from January 1, 2007 to July 12, 2008, and 0 percent disabling for the period from July 12, 2008 under Diagnostic Code (DC) 7599-7525.  38 C.F.R. § 4.115b.  In this instance, the hyphenated diagnostic code indicates that the Veteran's testicalgia disability, an unlisted disability for which specific rating criteria do not exist, is rated by analogy under DC 7525, regarding chronic epididymo-orchitis.  See 38 C.F.R. § 4.20 (providing that, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  

Pursuant to DC 7525, chronic epididymo-orchitis is to be rated under the rating criteria for a urinary tract infection.  See id.; see also 38 C.F.R. § 4.115a.  Under the relevant criteria, a 10 percent disability rating is warranted for long-term drug therapy, 1-2 hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent disability rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  Finally, poor renal function is to be rated under the relevant rating criteria for renal dysfunction.  38 C.F.R. 
§ 4.115a.

The Veteran contends that a higher rating for the testicalgia disability is warranted because he has to continuously wear a testosterone patch in order to maintain adequate testosterone levels.  See October 2008 Veteran statement; March 2010 VA Form 9.  He has reported and complained of testicular pain.  

After a review of all the evidence, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the period from July 12, 2008, the service-connected testicalgia disability has required long term drug therapy so warrants a 10 percent disability rating.  38 C.F.R. § 4.115a.  As stated above, the Veteran has asserted that, as a result of the testicalgia disability, he has to continuously wear a testosterone patch in order to maintain adequate testosterone levels.  See October 2008 Veteran statement; March 2010 VA Form 9.  VA treatment records confirm that the Veteran has been treated with Androderm (testosterone) patches throughout this period.  Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the testicalgia disability has more nearly approximated the criteria for a 10 percent disability for the initial rating period from July 12, 2008.  38 C.F.R. § 4.115a.  In granting the higher 10 percent rating for this period, the Board has considered left testicle pain, tenderness, and functional impairment of sensitive genitalia and inability to sit for prolonged periods of time.  

Because the Board has granted a 10 percent disability rating for testicalgia disability for the initial rating period from July 12, 2008, and the Veteran is already in receipt of a 10 percent rating for the initial rating period from January 1, 2007 to July 12, 2008, the Board will now evaluate whether a higher rating than 10 percent is warranted for the entire initial rating period from January 1, 2007.  After a review of all the lay and medical evidence of record, the Board finds that the service-connected testicalgia disability has not resulted in recurrent symptomatic infection requiring drainage or frequent hospitalization more than two times per year or continuous intensive management at any time during the pendency of the appeal.  38 C.F.R. §§ 4.115a, 4.115b, DC 7525.  

The Veteran has not alleged, and the record does not otherwise reflect that the testicalgia disability has resulted in recurrent symptomatic infection requiring drainage or frequent hospitalization more than two times per year or continuous intensive management at any point during the appeal period.  The Veteran first filed a claim for service connection for testicalgia in August 2006, prior to discharge from active service in December 2006.  At a VA pre-discharge examination in November 2006, the Veteran reported that he had left epididymitis in June 2002 with residuals of pain and swelling, and functional impairment of sensitive genitalia and inability to sit for prolonged periods of time.  Upon examination in November 2006, the VA examiner assessed a normal penis, abnormal testicles with bilateral tenderness, and swollen scrotum.  The November 2006 VA examiner diagnosed testicalgia status-post epididymectomy.  At the October 2008 VA examination, the VA examiner noted continued pain and a missing left testicle.  The examination was otherwise normal.  

At the May 2016 VA examination, the Veteran reported pain in the left side of the scrotum and decreased testosterone, which required testosterone replacement.  Upon examination in May 2016, the VA examiner assessed a normal penis, right testicle measuring one third or less than normal, and surgically implanted left testicle prosthesis with tenderness to touch.  The May 2016 examiner noted that the Veteran has not experienced recurrent symptomatic urinary tract infections requiring drainage or frequent hospitalization, recurrent symptomatic urinary tract infections requiring continuous intensive management, long-term drug therapy, hospitalizations or requisite intermittent intensive management, or renal dysfunction as the result of the left testicle pain.

In assessing the severity of the testicalgia disability, the Board has considered the Veteran's reported symptoms of ongoing left testicular pain.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  However, as discussed above, the criteria needed to support a higher initial disability rating than 10 percent require findings such as recurrent symptomatic infection requiring drainage or frequent hospitalization more than two times per year or continuous intensive management.  As such, the lay assertions are not considered more persuasive than the more specific, objective medical findings recorded on numerous occasions and assessed by medical professionals which, as indicated above, do not support the assignment of an initial disability rating in excess of 10 percent pursuant to DC 7525 at any time during the appeal period.  As such, the preponderance of evidence weighs against an initial disability rating in excess of 10 percent for the testicalgia disability, for the entire initial rating period from January 1, 2007.

Additionally, the Veteran has not been diagnosed with a neoplasm, renal dysfunction, renal stones, or a renal tubular disorder or as a result of the left testicalgia disability that would allow for an initial disability rating in excess of 
10 percent under any of the additional diagnostic codes listed in 38 C.F.R. 
§§ 4.115a, 4.115b.  The record reflects that the Veteran is already service connected for erectile dysfunction and chronic prostatitis for which he is in receipt of noncompensable disability ratings, and which are not on appeal.  

The Board has considered whether a separate rating is warranted for the left scrotum scar status testicular surgery; however, such a rating is not warranted because the record reflects that the Veteran has a left scrotum scar that is not painful or unstable, and the total area of the scar is less than 39 square centimeters (less than 6 square inches).  See 38 C.F.R. § 4.118, DCs 7801, 7802, 7804, 7805 (2016).  The May 2016 VA examiner noted that the right wrist scar, which measured 2.5 cm long X 0.2 cm wide, was not painful or unstable.  

For these reasons, the preponderance of the evidence weighs against a finding that the testicalgia disability has more closely approximated a higher disability rating than 10 percent at any point during the rating period from January 1, 2007.  See 
38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b.

Extraschedular Referral Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the testicalgia disability for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the testicalgia disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's symptoms or impairment of left testicle pain, swelling, and tenderness, with the use of long term drug therapy are like or similar to the schedular rating criteria.  The schedular rating criteria under 38 C.F.R. § 4.115a  and 4.115b provide for ratings based on urinary tract infection, or long-term drug therapy, the number of hospitalizations per year, and whether there is intermittent or continuous intensive management, as well as alternative ratings based on poor renal function.  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury).  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the service-connected testicalgia disability, and referral for consideration of an extraschedular rating is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service connected for a psychiatric disability, lumbar spine degenerative arthritis, right thumb tendonitis, degenerative joint disease of the right and left hips and right and left knees, benign positional vertigo, tinnitus, right middle finger tendonitis, left foot degenerative joint disease, right index finger degenerative joint disease, right foot plantar fasciitis, hepatic cysts, erectile dysfunction, chronic prostatitis, stomach scar, left foot scar, bilateral foot onychomycosis, facial rosacea, testicalgia, degenerative joint disease of the right ring and little fingers, and right thumb surgical scar.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected testicalgia disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Legal Authority

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure or follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion, although VA will weigh and consider any opinion that is part of the evidence as part of considering all evidence of record.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical question, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).  Alternatively, entitlement to a TDIU is potentially an element of all rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (2016); see also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 
38 C.F.R. § 3.1(r) (2016).

		TDIU Analysis

The Veteran contends that a TDIU is warranted because he is unemployable due to the service-connected disabilities.  Specifically, the Veteran asserted that he has not worked since 2014 due to the service-connected disabilities, including the back and psychiatric disabilities.  See, e.g., April 2017 appellant's brief; May 2017 VA Form 21-8940.

The Board finds that the percentage ratings for the Veteran's service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for TDIU for the entire TDIU rating period from April 11, 2014.  During this period, the Veteran has a combined rating of more than 90 percent with more than one disability rated at more than 40 percent.  Based on the above, application of a TDIU under 38 C.F.R. § 4.16(a) is appropriate for the entire rating period from April 11, 2014, so long as the severity of the service-connected disabilities render him unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

After a review of all the lay and medical evidence, the Board finds that the evidence is in equipoise as to whether, for the TDIU period from April 11, 2014, the service-connected disabilities have rendered the Veteran unable to maintain (follow) substantially gainful employment.  A February 2015 SSA Disability Determination and Transmittal shows that the Veteran was granted disability benefits from May 5, 2014 due to the anxiety-related disorders and back disorder.  The record reflects that the Veteran is service connected for a mood disorder and degenerative arthritis of the lumbar spine.  In October 2014, Dr. A.H. opined that the Veteran is unable to perform his job duties due to pain from the service-connected disabilities, as well as side effects of medications used to treat the service-connected disabilities.  Dr. A.H. noted that none of the treating specialists was able to provide an estimate of full or partial recovery, and that, given the extremely complex nature of the service-connected disabilities, the specialists are very unlikely to provide any such estimate.  Dr. A.H. also reasoned that multiple medical problems and appointments required to address these problems have resulted in missed work days.  

In April 2016, a VA vocational specialist opined that the Veteran is unemployable.  The April 2016 VA vocational specialist noted that, even though the Veteran possessed educational skills and experience, physical limitations, including skin sensitivity, joint stiffness, restricted mobility, muscle spasm, stiffness, muscle pain, and extremity pain, prevent him from working.  The April 2016 VA vocational specialist assessed that the Veteran cannot achieve a vocational goal and is not able to work full time or part time due to chronic pain.  The May 2016 VA examiner opined that the Veteran's chronic pain, including testicle pain, other complex regional pain symptoms (low back, hips, and burning of the hands and feet), and  chronic high-dose narcotic analgesia would prevent functioning in the chosen field as an administrator.  

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that, given the Veteran's functional limitations, the service-connected disabilities prevents the Veteran from performing the type of employment for which he is trained, including sedentary employment.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is precluded from securing or maintaining substantially gainful employment due to the service-connected disabilities; thus, the Board finds that a TDIU is warranted under 38 C.F.R. § 4.16(a) for the TDIU period from April 11, 2014.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

The Board finds that a TDIU is not warranted prior to April 11, 2014.  The evidence, including the Veteran's statements, shows that the Veteran was working full time until April 11, 2014.  In April 2017, while the Veteran indicated that his service-connected disabilities affected full time employment on January 1, 2007, the Veteran reported that he last worked full time on April 11, 2014 and that he became too disabled to work on that day.  See April 2017 VA Form 21-8940; see also July 2014 SSA record.  Moreover, SSA awarded disability benefits effective May 5, 2014.  While the Veteran asserted in May 2015 and April 2017 that he last worked in 2006 as a result of the service-connected disabilities, as stated above, the updated April 2017 VA Form 21-8940 shows that the Veteran reported that he last worked full time on April 11, 2014.  Moreover, the June 2017 VA mental health examination shows that the Veteran reported that his most recent position was a management analyst at Key Port Navy Base in the Fleet and Family Program from May 2010 to May 2014.  

To the extent that the Veteran had any difficulties while working full time prior to April 11, 2014, the schedular rating criteria are intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  As such, the Veteran was already being compensated for any difficulties at work resulting from the service-connected 
disabilities for the rating period prior to April 11, 2014.  Based on the foregoing, the Board finds that the Veteran was not unemployable due to the service-connected disabilities prior to April 11, 2014; therefore, a TDIU is not warranted for the rating period prior to April 11, 2014.  


ORDER

An initial rating of 10 percent for the testicalgia disability for the initial rating period from July 12, 2008 is granted; an initial rating in excess of 10 percent for the entire initial rating period from January 1, 2007 is denied.

A TDIU for the rating period from April 11, 2014, and no earlier, is granted. 





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


